Citation Nr: 0022847	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-45 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability 
as being proximately due to or the result of the service 
connected left thigh disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal arises from a May 1996 rating decision of the 
Detroit, Michigan Regional Office (RO), which denied 
entitlement to a rating in excess of 40 percent for the 
service connected left thigh disability and entitlement to 
service connection for low back disability secondary to the 
service connected left thigh.  The case was remanded from the 
Board to the RO in February 1998 for additional development 
of the evidence.

The veteran requested a Travel Board hearing on the August 
1996 substantive appeal.  The veteran was informed by letter 
in July 1997 that a Travel Board had been scheduled in August 
1997.  Prior to the date of the hearing, the veteran canceled 
in writing the August 1997 Travel Board hearing.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that low back disability is etiologically related to his 
service connected left thigh disability.

2.  The veteran's claim of entitlement to service connection 
for low back disability as being proximately due to or the 
result of the service connected left thigh disability is not 
plausible.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's increased rating claim 
has been obtained by the RO.

4.  The veteran's left thigh disability resulting from 
residuals of a gunshot wound is objectively manifested by 
severe damage of muscle group XIV.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for low 
back disability as being proximately due to or the result of 
the service connected left thigh disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected residuals of a gunshot 
wound of the left thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.56, 4.73, Diagnostic Code 5314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

In March 1968, the veteran was seen for mild low back pain of 
2 months duration.  There was no history of an acute injury.  
On examination curvature was normal.  There was some 
tenderness of the paravertebral musculature on the left.  The 
impression was low back syndrome.

July to October 1968 hospital records show that the veteran 
sustained a left mid-thigh gunshot wound.  X-rays showed a 
comminuted mid-shaft fracture of the left femur with retained 
bullet fragments posteriorly.  Examination of the left thigh 
showed angulation of the left mid-thigh anteriorly with an 
obvious 1 cm. entrance wound anteriorly and a 4 cm. posterior 
exit wound.  Peripheral sensation and circulation were 
intact.  There was good motion of the left foot and ankle.  
The veteran had difficulty voluntarily contracting the left 
quadriceps muscle.  There was marked central swelling of the 
left thigh.  Subsequent multiple x-rays of the femur 
demonstrated adequate alignment of the fracture site.  X-rays 
in late October demonstrated excellent alignment of the 
fracture site with abundant callus formation.  There were 
numerous metallic fragments present of the surrounding soft 
tissue.  There had been increased callus formation and 
slightly greater new bone bridging the fracture sites.  

Immediately following admission, the anterior and posterior 
exit wounds of the bullet hole were debrided.  Reduction of 
the fracture was performed, eight proximal distal Steinmann 
pins were placed through the left tibia, a short cast was 
applied and the veteran was placed in traction.  Both the 
anterior entrance and posterior exit gunshot wounds healed 
without problem.  The thigh circumference gradually decreased 
to a quality with that of the right.  The fracture remained 
well aligned in traction and stability was readily obtained 
in a period of approximately 35 days.  The Steinmann pins 
were removed from the left tibia in early October and the 
veteran was started on crutches.  He was fitted with an issue 
weight bearing brace in mid-October.  By the end of October, 
the veteran was fully ambulatory in a left long-leg issue 
weight bearing brace and the fracture site was extremely 
stable and non-tender.  The veteran was discharged from the 
hospital to light duty.  The diagnoses were gunshot wound of 
the left thigh with no artery or nerve involvement and open 
comminuted fracture of the left femur secondary to the 
gunshot wound.  

In March 1969, there was some medial knee discomfort on the 
left.  The veteran still lacked some muscle bulk.

On the May 1969 separation examination, the spine was 
clinically evaluated as normal.  The examiner noted slight 
shortening of the left femur.  It was reported that the left 
knee would ache and swell.  

In August 1969, it was noted that the veteran was one year 
post fracture of the left femur.  He had done extremely well.  
X-rays showed that the femur was well healed with excellent 
alignment.  

On VA examination in December 1969, the veteran walked with a 
slight left limp.  There was a one half inch in diameter 
entry wound scar of the anterior mid thigh; a one half inch 
in diameter exit wound scar of the posterior mid thigh; and 4 
one half inch in diameter scars, 2 of the upper leg and 2 in 
the lower leg (pin traction scars).  There was no shortening 
of the femur by measurement.  There was no abnormal mobility 
of the femur.  There was mild swelling of the leg with the 
lower part measuring 1/4 inch more than the right and the upper 
part measuring 3/4 inch more than the right in circumference.  
The knee and ankle joints were normal.  The veteran stood on 
tip toes and squatted normally.  X-rays of the left femur 
revealed an old healed fracture of the shaft of the left 
femur with numerous small and tiny metallic foreign bodies 
scattered throughout the soft tissues medial to the fractured 
area.  The diagnosis was scars of the gunshot wound of the 
left thigh with healed fracture of the femur and retained 
metallic foreign bodies in the soft tissue.

By rating decision in November 1971, service connection was 
awarded for residuals of gunshot wound of the left thigh and 
a 40 percent evaluation was assigned under diagnostic code 
5314.  The 40 percent evaluation has remained in effect since 
that time.

A June 1992 statement from Gregg Wickstrom, M.D., indicates 
that the veteran complained of left knee pain and occasional 
giving way.  From 1971 to 1977, the veteran did quite well in 
terms of the knee.  In 1977, he suffered torn cartilage in 
relation to employment as a policeman.  He was hospitalized 7 
or 8 times over 3 years to include problems with infections.  

Records from Birmingham Orthopaedics and Sports Medicine 
includes an August 1978 notation which shows that the veteran 
had no knee discomfort until one year before when he slipped 
while on duty and twisted his left knee.  One month before, 
the veteran reinjured the knee with another twisting injury.  
It was also noted that following the inservice gunshot wound, 
the veteran's femur had healed without further difficulty.  
The impression was that the veteran had suffered an internal 
derangement of the left knee one year before with recurrence 
one month ago.  

A September 1978 report from Providence Hospital shows that a 
left knee arthroscopy was performed for a torn lateral 
meniscus of the left knee.  

By rating decision in December 1992, service connection for 
left knee disability was denied as the evidence showed no 
historical involvement of the left knee relative to the 
gunshot wound of the left thigh.  The veteran's current left 
knee disability was due to an intercurrent post service left 
knee injury that was unrelated to service.  

On VA examination in March 1996, the veteran reported a 
gunshot wound of the left leg while on duty in Vietnam.  He 
was hospitalized for 6 months.  He had 2 laminectomies due to 
shortness of the left leg.  On examination, there was marked 
swelling of the left leg due to chronic lymphedema.  There 
was a 10 inch scar extending from the left upper leg to below 
the knee.  There were 6 small punctate wounds of the left 
leg.  The left leg measured 43 inches, the right leg measured 
44 and one half inches.  There was no tissue loss, muscles 
penetrated included both the hamstrings and the quadriceps, 
there were no adhesions or damage to tendons.  The left knee 
was fused due to damage to the femur and the bones of the 
left leg.  Strength was fair.  There was pain of the back on 
movement of the leg.  There was no muscle hernia.  The 
diagnoses were chronic lymphedema of the left leg subsequent 
to gunshot wound, permanent fusion of the left knee, 
shortness of the left leg, post operative status laminectomy 
of the back, and residuals of shattered left femur by gunshot 
wound.

A March 1996 statement from a friend indicates that it was 
obvious that the veteran had difficulties with his left leg, 
that the left leg was always swollen and that he favored the 
left leg when he moved.

A March 1996 statement from Wayne Hill, Ph.D., indicated that 
the veteran had been in chronic pain with increased weakening 
of the leg.

The veteran testified in December 1996 that he suffered from 
low back disability that was the result of shortening of the 
left leg caused by the service connected gunshot wound; and 
that no physician had ever told him that the back condition 
was caused by the service connected left thigh disability.

Received in February 1997 were various private medical 
reports to include the following.  A February 1990 report 
from James MacKenzie, M.D., who evaluated the veteran for low 
back disability.  A work-up in June 1989 had revealed a 
rather large herniated nucleus pulposus with a subsequent 
laminectomy performed in July 1989.  Measurement of true leg 
length from the anterior superior iliac crest to the medial 
malleolus revealed an approximate 2.5 cm. difference with the 
left leg being longer than the right.  The impression was 
right sacroiliac dysfunction secondary to chronic leg length 
discrepancy as well as relative immobility of the lumbosacral 
spine.  An October 1989 statement from Eric Zimmerman, M.D., 
indicates that the veteran underwent a L5-S1 microdiscectomy 
in July 1989.  A May 1994 statement from Munson Medical 
Center shows that the veteran had undergone left total knee 
arthroplasty in January after which he developed a frozen 
knee.  

On VA orthopedic examination in October 1998, the right leg 
measured 105 cm and the left leg measured 103 cm from the 
anterior iliac spine to the medial so that the left leg was 
shorter than the right.  On examination, there was a little 
scar, less than half a cm, of the mid thigh.  Left leg 
muscles showed no damage of the major muscles.  The hamstring 
and cartilage were normal.  There was no hernia to the muscle 
around the wound.  Function of the knee was unable to be 
tested because of the left knee fusion.  The entire left leg 
was slightly swollen due to chronic lipedema.  The diagnosis 
was gunshot wound of the left thigh.  With regard to the low 
back, the veteran had severe low back pain in the 1970s which 
was finally diagnosed as a ruptured disc.  A fibromectomy was 
performed in 1981.  Another ruptured disc was diagnosed and a 
laminectomy was performed at L5-S1.  The veteran still 
suffered from pain which was aggravated by walking.  The 
diagnoses were chronic low back pain, multiple laminectomies 
and degenerative joint disease with strain; degenerative 
joint disease of the right hip; chronic low back pain 
secondary to previous surgery and degenerative disease; and 
fusion of the left knee status post knee arthroplasty.  The 
veteran stated that the fracture of the left femur due to the 
gunshot wound and treatment, caused the shortening of the 
left leg, which in turn, caused his low back pain.  Probably 
this was true as to causing low back pain, but not in causing 
the ruptured disc.  It was recommended that the veteran be 
reevaluated by a specialist in orthopedic surgery.    

On VA orthopedic examination in August 1999, the veteran 
complained of low back pain and difficulty in standing and 
walking for extended periods.  He also complained that his 
left leg was short.  The left knee had been fused surgically 
in 1996.  In 1977, the veteran injured his left knee followed 
by multiple operations.  In 1981, back pain became worse and 
surgery was performed for disc trouble.  His left knee was 
always a sort of a problem, but in 1991 he had a second back 
operation.  He continued to have pain and discomfort of the 
left knee which resulted in the left knee fusion in 1996.  
Since the fusion, there had been no further problems with the 
left knee but prolonged standing and sitting were difficult.  
The veteran walked with a left sided limp.  Posture on 
standing was good.  The pelvis seemed to be tilted and lower 
on the left side.  Lumbar lordosis was normal.  A mid-line 
scar of the low back was slightly tender but there was no 
spasm.  Both hips were normally aligned.  Range of motion was 
full without any pain.  There was no deformity or swelling of 
the left thigh.  The thigh was red.  There were extensive 
surgical scars around the left knee, the distal thigh and 
leg.  There was a wound of entry of the anterior distal thigh 
which was small in diameter, non-tender and slightly dark 
colored.  An exit wound of the posterior thigh was barely 
visible.  The left knee was fused in extension.  There was 
one inch shortening of the left leg.  There was moderate 
swelling of the left leg.  X-rays of the low back revealed 
arthritis with a suspected laminectomy defect.  There was 
solid fusion of the left knee in full extension utilizing 
metallic hardware.  As far as could be seen on x-rays, there 
was a healed fracture of the left femur with satisfactory 
alignment.  The diagnoses were status post left knee fusion 
in full extension with shortening of the left lower limb; 
status post healed fracture of the distal femur in 
satisfactory position; status post laminectomy of the lumbar 
spine with degenerative changes and some limitation of 
motion; and no residual neurological deficiency of the lower 
limbs.  It was noted that a copy of the remand notice as well 
as the medical record and file had been reviewed.  The review 
of the file had been very extensive.  It was opined that the 
current severity of the service connected gunshot wound of 
the left thigh was nil.  The present discrepancy in leg 
length (the left leg being one inch shorter than the right) 
was not related to the service connected left femur fracture.  
This was supported by review of the service medical records 
where it was stated that both lower limb measurements were 
equal.  It was more than likely that following the injury to 
the left knee after service as well as the subsequent 
infection and need for knee fusion, that these factors 
resulted in the shortening of the leg.  It was not possible 
to give an opinion about the degree of shortening, if any, 
due to the service connected fracture at the femur or an 
opinion as to injuries to the knee and leg at a later time.  
It was further opined that it was not likely that the 
veteran's service connected left thigh disability chronically 
worsened the low back condition.


II.  Secondary service connection claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for low back 
disability, there is no evidence of such a disability in 
service or for many years thereafter.  The one notation in 
March 1968 refers to low back pain; however, the Court has 
held that pain alone, without a diagnosed or identifiable 
underlying condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The veteran is now claiming that current low back disability, 
that was first manifest in the medical record many years 
after service, is etiologically related to the service 
connected left thigh disability.  There is no competent 
medical evidence, however, that would establish a nexus 
between the veteran's service connected left thigh and the 
manifestation of low back disability many years later.  In 
fact, the VA examiner in August 1999 opined, following a 
complete review of the record, that there was no cause and 
effect relationship between the service connected left thigh 
disability and low back disability.  There is no medical 
evidence or opinion of record to the contrary.  Moreover, the 
veteran testified in December 1996 that no physician had ever 
indicated to him that there was a connection between these 
disorders.  The representative has cited the February 1990 
opinion by Dr. MacKenzie; however, Dr. Mackenzie only 
indicated that low back disability was the result of 
shortening of the left leg.  Shortening of the left leg is 
not service connected; thus, this evidence does not establish 
a basis for a secondary service connection claim.  

The only evidence that would support the veteran's claim that 
he currently suffers from low back disability resulting from 
the service connected left thigh disability is found in the 
veteran's statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of presenting a well grounded 
claim of service connection.  


III.  Increased rating claim

By rating action in November 1971, a 40 percent rating was 
assigned for residuals of a gunshot wound of the left thigh, 
muscle group XIV, under the provisions of Diagnostic Code 
5314.  The 40 percent rating for residuals of a gunshot wound 
to the left thigh has remained in effect since that time.

Initially, the Board notes that the veteran's increased 
rating claim to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to this claim have been properly developed, and the 
statutory obligation of VA to assist in the development of 
the claim has been satisfied.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  Also, 
38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

DC 5314 provides evaluations for disability of muscle group 
XIV, anterior thigh group.  Muscle group XIV is composed of 
the following muscles: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  (Function: Extension of knee (2, 
3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1), tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII, (1), in postural support of body (6), 
acting with hamstrings in synchronizing hip and knee (1,2).  
This code provides a zero percent rating for slight muscle 
injury, a 10 percent rating for moderate muscle injury, a 30 
percent rating for moderately severe muscle injury, and a 40 
percent rating for severe muscle injury.  

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 
4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to this claim are 
nonsubstantive in nature.  Given the nonsubstantive nature of 
the regulatory changes, the Board finds that the veteran will 
not be prejudiced by consideration of the claim decided 
herein, and remand of the claim is therefore unnecessary.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For VA rating purposes, 38 C.F.R. § 4.56(c) (1999) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

Under 38 C.F.R. § 4.56, severe wounds are through and through 
or deeply penetrating due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Such wounds require 
prolonged hospitalization.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Tests of strength, endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; or visible or measurable 
atrophy.

The maximum evaluation for injury of Muscle Group XIV, the 
anterior thigh group, is 40 percent when there is evidence of 
severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5314.  In 
this case, the veteran has been rated as 40 percent disabled 
due to the gunshot wound of the left thigh, effective from 
September 1969.  There is no basis for a higher evaluation 
under this diagnostic code.  

In order to assign a higher schedular evaluation, there would 
have to be evidence of additional pathology which would allow 
for an evaluation under an alternate diagnostic code.  There 
is no such alternate code in this case.  By rating decision 
in December 1992, service connection for left knee disability 
was denied as it was determined that the veteran suffered an 
injury to his left knee many years after service that was 
totally unrelated to service.  With regard to the scars 
associated with the gunshot wound of the left thigh, it was 
reported on VA examination in August 1999 that the left thigh 
entry wound was non-tender and small.  The exit wound of the 
posterior thigh was barely visible.  Likewise, descriptions 
of the left leg scars as noted on VA examination in October 
1998 do not support the assignment of a compensable 
evaluation.  Thus, there is no basis for a separate 
compensable schedular evaluation for the related scars.  The 
representative has requested consideration of the veteran's 
disability under diagnostic code 5255 for impairment of the 
femur; however, the fracture of the femur suffered in the 
gunshot wound has already been considered as part of the 40 
percent evaluation assigned under DC 5314.  In fact, the 
description of a severe wound includes a shattering or open 
comminuted fracture.  The assignment of a separate rating 
under DC 5255 would violate the rule against pyramiding and 
therefore may not be contemplated by the Board.  See 38 
C.F.R. § 4.14.  After careful review of all the evidence of 
record, the Board is of the opinion that the preponderance of 
the evidence is against a rating in excess of 40 percent at 
this time.  

With respect to the disability rating discussed above, the 
Board has also considered whether extra-schedular 
consideration under 38 C.F.R. § 3.321 (1999) is warranted.  
The record reflects that the veteran has not required 
frequent hospitalizations for the left thigh disability and 
that the demonstrated manifestations of the disability are 
consistent with the assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board finds that the criteria for the assignment of 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for low back disability as being 
proximately due to or the result of the service connected 
left thigh disability is denied.

Entitlement to a rating in excess of 40 percent for the 
service-connected residuals of a gunshot wound of the left 
thigh is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

